IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


GERALD WASHINGTON,                          : No. 22 EM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
IN THE COURT OF COMMON PLEAS                :
FOR THE PHILADELPHIA COUNTY OF              :
PENNSYLVANIA CRIMINAL DIVISION,             :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.